DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Applicant’s amendment of claim 17, 34 and 41 in the paper of 12/14/2020, is acknowledged.  Applicants' arguments filed on 12/14/2020, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 17-19, 27, 28 and 34-48 are still at issue and are present for examination.
 Election/Restrictions
	Applicant's election without traverse of Group III, Claims 17-19 and 27-28, to a method of primer extension, in the paper of 4/24/2020, is acknowledged.  Applicant's further election without traverse of the species of D166, in the paper of 4/24/2020, is acknowledged.  
Claim Rejections - 35 USC § 102
The rejection of claim(s) 17-19, 27, 28, 34-40, 41-48,  under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bjornson et al. (US 2010/0093555) is withdrawn based upon applicants amendment of the claims in the paper of 12/14/2020.  Specifically the method of primer extension taught by Bjornson et al. comprises the use of a modified DNA polymerase of SEQ ID NO:4 which does NOT have a leucine at position 383 and an asparagine at positon 384.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-19, 27, 28, 34-40, 41-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egholm et al. (US Patent No. 6,316,230) and Matsumoto et al. (GenBank Accession No. M33144, April 1993).
Egholm et al. teach methods of primer extension, detecting nucleotide incorporation and/or sequencing a template nucleic acid comprising contacting a modified polymerase with a nucleic acid molecule and a nucleotide under conditions where the nucleotide is incorporated into the nucleic acid molecule by the polymerase (see claims 1-33, examples 1-5 and supporting text).  Egholm et al. teach the above methods in which at least one nucleotide is labeled and emits a signal during 
Matsumoto et al. teach the isolation and characterization of a DNA polymerase from Bacteriophage M2 which is 98% identical to the amino acid sequence of SEQ ID NO:7 and has a leucine at position 383 and a asparagine at position 384.  

Bacteriophage M2 primer protein (E) gene, 5' end, and DNA polymerase(G) 

Query  1     MPRKMFSCDFETTTKLDDCRVWAYGYMEIGNLDNYKIGNSLDEFMQWVMEIQADLYFHNL  60
             M RKMFSCDFETTTKLDDCRVWAYGYMEIGNLDNYKIGNSLDEFMQWVMEIQADLYFHNL
Sbjct  75    MSRKMFSCDFETTTKLDDCRVWAYGYMEIGNLDNYKIGNSLDEFMQWVMEIQADLYFHNL  254

Query  61    KFDGAFIVNWLEHHGFKWSNEGLPNTYNTIISKMGQWYMIDICFGYKGKRKLHTVIYDSL  120
             KFDGAFIVNWLE HGFKWSNEGLPNTYNTIISKMGQWYMIDICFGYKGKRKLHTVIYDSL
Sbjct  255   KFDGAFIVNWLEQHGFKWSNEGLPNTYNTIISKMGQWYMIDICFGYKGKRKLHTVIYDSL  434

Query  121   KKLPFPVKKIAKDFQLPLLKGDIDYHAERPVGHEITPEEYEYIKNDIEIIARALDIQFKQ  180
             KKLPFPVKKIAKDFQLPLLKGDIDYH ERPVGHEITPEEYEYIKNDIEIIARALDIQFKQ
Sbjct  435   KKLPFPVKKIAKDFQLPLLKGDIDYHTERPVGHEITPEEYEYIKNDIEIIARALDIQFKQ  614

Query  181   GLDRMTAGSDSLKGFKDILSTKKFNKVFPKLSLPMDKEIRRAYRGGFTWLNDKYKEKEIG  240
             GLDRMTAGSDSLKGFKDILSTKKFNKVFPKLSLPMDKEIR+AYRGGFTWLNDKYKEKEIG
Sbjct  615   GLDRMTAGSDSLKGFKDILSTKKFNKVFPKLSLPMDKEIRKAYRGGFTWLNDKYKEKEIG  794

Query  241   EGMVFDVNSLYPSQMYSRPLPYGAPIVFQGKYEKDEQYPLYIQRIRFEFELKEGYIPTIQ  300
             EGMVFDVNSLYPSQMYSRPLPYGAPIVFQGKYEKDEQYPLYIQRIRFEFELKEGYIPTIQ
Sbjct  795   EGMVFDVNSLYPSQMYSRPLPYGAPIVFQGKYEKDEQYPLYIQRIRFEFELKEGYIPTIQ  974

Query  301   IKKNPFFKGNEYLKNSGAEPVELYLTNVDLELIQEHYEMYNVEYIDGFKFREKTGLFKEF  360
             IKKNPFFKGNEYLKNSG EPVELYLTNVDLELIQEHYE+YNVEYIDGFKFREKTGLFK+F
Sbjct  975   IKKNPFFKGNEYLKNSGVEPVELYLTNVDLELIQEHYELYNVEYIDGFKFREKTGLFKDF  1154

Query  361   IDKWTYVKTHEKGAKKQLAKLMLNSLYGKFASNPDVTGKVPYLKEDGSLGFRVGDEEYKD  420
             IDKWTYVKTHE+GAKKQLAKLMLNSLYGKFASNPDVTGKVPYLK+DGSLGFRVGDEEYKD
Sbjct  1155  IDKWTYVKTHEEGAKKQLAKLMLNSLYGKFASNPDVTGKVPYLKDDGSLGFRVGDEEYKD  1334

Query  421   PVYTPMGVFITAWARFTTITAAQACYDRIIYCDTDSIHLTGTEVPEIIKDIVDPKKLGYW  480
             PVYTPMGVFITAWARFTTITAAQACYDRIIYCDTDSIHLTGTEVPEIIKDIVDPKKLGYW


Query  481   AHESTFKRAKYLRQKTYIQDIYAKEVDGKLIECSPDEATTTKFSVKCAGMTDTIKKKVTF  540
             AHESTFKRAKYLRQKTYIQDIY KEVDGKL ECSPDEATTTKFSVKCAGMTDTIKKKVTF
Sbjct  1515  AHESTFKRAKYLRQKTYIQDIYVKEVDGKLKECSPDEATTTKFSVKCAGMTDTIKKKVTF  1694

Query  541   DNFRVGFSSTGKPKPVQVNGGVVLVDSVFTIK  572
             DNF VGFSS GKPKPVQVNGGVVLVDSVFTIK
Sbjct  1695  DNFAVGFSSMGKPKPVQVNGGVVLVDSVFTIK  1790

 While Matsumoto et al. do not measure many specific properties of the taught polymerase such polymerase activity, or the level of polymerase activity relative to another polymerase such as the B103 polymerase of SEQ ID NO:6, each of these properties are considered an inherent property of the DNA polymerase taught by Matsumoto et al. based upon the greater than 98% sequence identity between the DNA polymerase taught by Matsumoto et al. and that of SEQ ID NO:7 and that the polymerase of Matsumoto et al has the referenced modification of a leucine at position 383 and asparagine at positon 384 relative to the unmodified B103 polymerase of SEQ ID NO:6.
One of skill in the art at the time of filing would have been motivated to substitute the Bacteriophage M2 polymerase taught by Matsumoto et al. for one of the polymerases used by Egholm et al. in the methods of primer extension, nucleotide incorporation and sequencing taught by Egholm et al. in order to sequence a nucleic acid molecule.  The obvious methods include those methods of primer extension, nucleotide incorporation and sequencing comprising contacting a modified polymerase, taught by Matsumoto et al., with a nucleic acid molecule and a nucleotide under conditions where the nucleotide is incorporated into the nucleic acid molecule by the polymerase and wherein at least one nucleotide is labeled and emits a signal during incorporation of the nucleotide and the signal emitted is detected to determine the 
Thus, claims 17-19, 27, 28, 34-40, 41-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egholm et al. (US Patent No. 6,316,230) and Matsumoto et al. (GenBank Accession No. M33144, April 1993).

Remarks
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


rgh
4/1/2021

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652